DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 11-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0316927 A1) in view of Ohata et al. (US 2019/0176967 A1) and Liu et al. (US 2016/0070265 A1).
As to claims 1 and 14, Kim discloses an unmanned aerial vehicle (UAV 200) comprising: a transceiver (Fig. 2, communication unit 230); a driving unit (Fig. 2, driving unit 220) including an electronic speed controller (ESC), a motor, and a propeller (Fig. 1-2, para. 0055-0056 and it is inherent that UAV has ESC), the driving unit being configured to fly the UAV (para. 0055); a positioning information receiver (para. 0076, GPS sensor); a camera (para. 0100) and at least one processor, wherein the at least one processor (Fig. 2, processor 210) is configured to: receive, from the remote controller, a user command (para. 0067, navigation task, application task) through the transceiver, based on receiving the user command, obtain positioning information of the UAV using the positioning information receiver (para. 0076, GPS sensor); calculate a distance between the UAV and a user by recognizing, using the camera (para. 0100, 0109, 0111), the user, and; control the driving unit; to perform a motion feedback (Fig. 3A-4E, flight trajectory feedback) that represents a response, the response corresponding to the user command and a state of the UAV (para. 0076, height, position, by gps/gyro/infrared/arbitrary sensor), the motion feedback comprising motion of the UAV, and wherein the state of the UAV represents at least one of a flight state of the UAV or a system state of the UAV (para. 0076, height, position of the UAV).
Kim does not explicitly disclose recognize a face of a user using an image obtained through the camera, calculate, based on a size of the recognized face of the user, a distance between the UAV and the user, calculate, based on the recognized 
As to claim 3, Kim further discloses wherein the positioning information of the UAV comprises a current position of the UAV, a relative position between the remote controller and the UAV, and a direction between the remote controller and the UAV (para. 0076, 0112-0113).
As to claim 6, Kim further discloses determine a magnitude (para. 0077) of the motion feedback corresponding to the state of the UAV and the positioning information of the UAV, and control the driving unit to perform the motion feedback corresponding to the magnitude of the motion feedback.
As to claim 8, Kim further discloses vary the magnitude of the motion feedback corresponding to a distance between the remote controller and the UAV (para. 0078).
As to claims 11 and 17, Kim further discloses determine the motion feedback among a plurality of motion feedbacks stored in a memory of the UAV based on a distance between the UAV and the remote controller and the state of the UAV and control the driving unit to perform the motion feedback (Fig. 3A-4E).
As to claim 12, Kim further discloses control the driving unit to at least one of enable the UAV to ascend the UAV, descend the UAV, turn the UAV, flip the UAV, ascend the UAV at an incline, descend the UAV at a decline, or move the UAV in a direction corresponding to one of a text including a letter or an emoticon according to the motion feedback (para. 0068-0072, Fig. 4A-4E).
As to claim 16, Kim further discloses determining a magnitude of the motion feedback of the UAV according to a distance between a user and the UAV, wherein, as the distance between the user and the UAV increases, the magnitude of the motion feedback varies (para. 0078).
Claims 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ohata and Liu, as applied to claims 1 and 14 above, further in view of Gurel et al. (US 9588516 B1).
As to claim 7, Kim does not explicitly disclose perform the motion feedback within a user's view range according to the magnitude of the motion feedback. However, Gurel teaches perform the motion feedback within a user's view range according to the magnitude of the motion feedback (Col. 1, lines 28-37, Fig. 4, Col. 14, lines 19-67, Fig. 5, Col. 15, lines 8-43). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the UAV of Kim by employing the well-known or conventional features of perform the motion feedback within a user's view range according to the magnitude of the motion feedback, to ensure the UAV follows visual flight rules.
As to claims 9 and 18, Gurel further teaches in response to the direction between the remote controller and the UAV being out of a user's view range, the at least one processor is further configured to control the driving unit to move the UAV to a position within the user's view range (Col. 1, lines 28-37, Fig. 4, Col. 14, lines 19-67, Fig. 5, Col. 15, lines 8-43).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ohata and Liu, as applied to claim 1 above, further in view of Guo et al. (US 2019/0014253 A1).
As to claim 10, Kim does not explicitly disclose herein the at least one processor is further configured to perform an additional feedback corresponding to performing the motion feedback, and wherein the performing of the additional feedback comprises at least one of flickering a light emitting diode (LED) or outputting an alert sound through a speaker of the UAV. However, Guo teaches an UAV performs an additional feedback .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ohata and Liu, as applied to claim 1 above, further in view of Gordon et al. (US 2017/0235308 A1).
As to claim 13, Kim does not explicitly disclose control the camera to receive a user gesture corresponding to the user command. However, Gordon teaches control the camera to receive a user gesture corresponding to the user command (Fig. 2, para. 0029-0033, Fig. 5, para. 0054-0056). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the UAV of Kim by employing the well-known or conventional features of control the camera to receive a user gesture corresponding to the user command, to enable the UAV to be controlled while the user is performing another physical action that prevents the use of a remote control terminal.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ohata and Liu, as applied to claim 14 above, further in view of Bachrach et al. (US 2016/0327950 A1).
As to claim 19, Kim does not explicitly disclose a plurality of cameras, wherein the at least one processor is further configured to control the plurality of cameras to capture a three-dimensional (3D) still image and/or video. However, Bachrach teaches control the plurality of cameras to capture a three-dimensional (3D) still image and/or video (para. 0044). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the UAV of Kim by employing the well-known or conventional features of control the plurality of cameras to capture a three-dimensional (3D) still image and/or video, to enable the camera to capture depth information.
As to claim 20, Bachrach further teaches at least one gimbal configured to stabilize at least one of the plurality of cameras (para. 0048).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI

Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661